DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 December 2020 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1, line 9, “first capacitor”, should be --a first capacitor--.
Claim 1, line 12, “the same direction”, should be --a same direction--.
Claims 2-20, “The apparatus”, should be --The wireless power apparatus--.   
Claim 5, line 3, “the inductor” should be --the single inductor--.
Claim 16 should be deleted. It depends from Claim 14 and is also identical to Claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, the limitation “a wireless power transmission apparatus” recited on line 4 is unclear. This limitation is unclear because “a wireless power transmission apparatus” is also recited on line 3, and line 7 recites “the wireless power transmission apparatus”, so it is unclear if this is the same or different “wireless power transmission apparatus” and if different, it is unclear which “wireless power transmission apparatus” is being referenced on line 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellamkonda et al. US 20100211172.
Regarding Claim 21, Bellamkonda teaches an object stimulation apparatus (implantable device, fig. 7 and refer to [0091], [0093]-[0095]) comprising: 
a membrane (substrate 104, figs. 7 and 8) comprising a first electrode (108, figs. 7 and 8) and a second electrode (108, figs. 7 and 8 and refer to [0094]); and 
an electrode signal transceiver (1020, 1022, 1018, fig. 8) connected to the first electrode and the second electrode and configured to apply an electrode signal to a beta cell (tissue) through the first electrode and the second electrode (For example, a plurality (i.e., array) of electrodes 108 can be used which can be used to stimulate tissue, refer to [0094]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. US 2006/0085041, in view of Lee et al. US 2019/0175902, in view of Guyon et al. US 2019/0167989.
Regarding Claim 1, Hasting teaches a wireless power reception apparatus (wireless electrode assembly or seed, 420, fig. 4 and refer to [0067]) comprising: 
a first electrode (electrode 430, fig. 4) including a coil shape (ring electrodes, refer to [0018]); 
a second electrode (electrode 435, fig. 4) including the coil shape (ring electrodes, refer to [0018]); 
an electrode capacitor (capacitor 405, fig. 4) connected between the first electrode and the second electrode; 
a power receiver (receiver coil 410, fig. 4) connected to the first electrode and the second electrode, separately from the electrode signal transceiver; and
a conducting line between the second electrode and the power receiver (connection between 410 and 435, fig. 4), wherein the first electrode and the second electrode are wound in a same direction.
Hastings however is silent regarding an electrode signal transceiver connected to the first electrode and the second electrode. 
Lee teaches an electrode signal transceiver (612, fig. 6) connected to the first electrode and the second electrode (619, fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the transceiver as taught by Lee with the wireless power reception apparatus of Hastings in order to efficiently power and control the wireless power reception apparatus.
The combination of Hastings and Lee however is silent regarding a resonant capacitor; and a first capacitor and a second capacitor configured to connect a conducting line between the first electrode and the power receiver.
Guyon teaches a resonant capacitor (capacitor 318, fig. 4); and 
a first capacitor and a second capacitor (storage capacitor 306, fig. 4, which can be the equivalent of two or more capacitors) configured to connect a conducting line (path between electrode 310 and inductor 316, fig. 4) between the first electrode and the power receiver (inductor 316, fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Guyon with the wireless power reception apparatus of the combination of Hastings and Lee in order to efficiently power and control the wireless power reception apparatus.
Regarding Claims 14 and 16, the combination of Hastings, Lee, and Guyon teaches all of the limitations of Claim 1 above and further teaches a housing (housing 312, figs. 3 and 4 of Guyon) comprising the electrode signal transceiver and the power receiver, wherein the electrode capacitor is disposed outside the housing (refer to [0049] and [0058] of Guyon).
Regarding Claim 15, the combination of Hastings, Lee, and Guyon teaches all of the limitations of Claim 1 above and further teaches wherein the first electrode and the second electrode are disposed on different sides of the wireless power reception apparatus, respectively (430 and 435, fig. 4 of Hastings and 308 and 310,fig. 4 of Guyon).

Claims 2-6, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. US 2006/0085041, in view of Lee et al. US 2019/0175902, in view of Guyon et al. US 2019/0167989, in view of Reinke et al. US 2018/0207429
Regarding Claim 2, the combination of Hastings, Lee, and Guyon teaches all of the limitations of Claim 1 above, however is silent wherein the electrode signal transceiver is configured to apply a low-frequency signal to the first electrode and the second electrode such that the electrode capacitor and the first and second capacitors are open.
Reinke teaches wherein the electrode signal transceiver is configured to apply a low-frequency signal to the first electrode and the second electrode such that the electrode capacitor and the first and second capacitors are open (refer to [0034] and [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Reinke with the wireless power reception apparatus of the combination of Hastings, Lee, and Guyon in order to efficiently power and control the wireless power reception apparatus.
Regarding Claim 3, the combination of Hastings, Lee, Guyon, and Reinke teaches all of the limitations of Claim 2 above and further teaches wherein the first electrode and the second electrode are configured to apply an electrode signal to an object disposed between the first electrode and the second electrode, based on the low-frequency signal  (refer to [0034] and [0056] of Reinke).
Regarding Claim 4, the combination of Hastings, Lee, and Guyon teaches all of the limitations of Claim 1 above, however is silent wherein the first electrode and the second electrode are configured to receive a high-frequency signal from a wireless power transmission apparatus such that the electrode capacitor is shorted. 
Reinke teaches wherein the first electrode and the second electrode are configured to receive a high-frequency signal from a wireless power transmission apparatus such that the electrode capacitor is shorted (refer to [0034]-[0035] and [0059] and [0160]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Reinke with the wireless power reception apparatus of the combination of Hastings, Lee, and Guyon in order to efficiently power and control the wireless power reception apparatus.
Regarding Claim 5, the combination of Hastings, Lee, Guyon, and Reinke teaches all of the limitations of Claim 4 above and further teaches wherein the first electrode and the second electrode are configured to form a single inductor, and the power receiver is charged with the high-frequency signal through a resonance by the inductor and the resonant capacitor (refer to [0034]-[0035] and [0059] and [0160] of Reinke).
Regarding Claim 6, the combination of Hastings, Lee, Guyon, and Reinke teaches all of the limitations of Claim 4 above and further teaches wherein the first electrode and the second electrode are configured to receive the high-frequency signal from the wireless power transmission apparatus such that the first and second capacitors are shorted (refer to [0034]-[0035] and [0059] and [0160] of Reinke).
Regarding Claim 17, the combination of Hastings, Lee, and Guyon teaches all of the limitations of Claim 1 above, however is silent comprising: a controller configured to control the resonant capacitor to increase a reception voltage by a high-frequency signal received from a wireless power transmission apparatus.
Reinke teaches a controller configured to control the resonant capacitor to increase a reception voltage by a high-frequency signal received from a wireless power transmission apparatus ([0088]-[0090]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Reinke with the wireless power reception apparatus of the combination of Hastings, Lee, and Guyon in order to efficiently power and control the wireless power reception apparatus.
Regarding Claim 20, the combination of Hastings, Lee, and Guyon teaches all of the limitations of Claim 1 above, however is silent wherein the electrode signal transceiver is configured to communicate with an external communicator using a low-frequency signal.
Reinke teaches wherein the electrode signal transceiver is configured to communicate with an external communicator using a low-frequency signal (refer to [0034] and [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Reinke with the wireless power reception apparatus of the combination of Hastings, Lee, and Guyon in order to efficiently power and control the wireless power reception apparatus.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. US 2006/0085041, in view of Lee et al. US 2019/0175902, in view of Guyon et al. US 2019/0167989, in view of Zellmer et al. US 2020/0108252.
Regarding Claims 7-10, the combination of Hastings, Lee, and Guyon teaches all of the limitations of Claim 1 above, however is silent wherein either one or both of the first electrode and the second electrode: has a spiral structure; has a mesh structure, and a conducting line between the mesh structure and the power receiver includes the coil shape enclosing the mesh structure;  includes a spiral-mesh structure; and are bracket-shaped conductors with a width, and the first electrode and the second electrode form a circle. ([0070]).
Zellmer teaches wherein either one or both of the first electrode and the second electrode: has a spiral structure; has a mesh structure, and a conducting line between the mesh structure and the power receiver includes the coil shape enclosing the mesh structure;  includes a spiral-mesh structure; and are bracket-shaped conductors with a width, and the first electrode and the second electrode form a circle. ([0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Zellmer with the wireless power reception apparatus of the combination of Hastings, Lee, and Guyon in order to efficiently power and control the wireless power reception apparatus.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. US 2006/0085041, in view of Lee et al. US 2019/0175902, in view of Guyon et al. US 2019/0167989, in view of Moon et al. US 2015/0365139
Regarding Claims 11 and 13, the combination of Hastings, Lee, and Guyon teaches all of the limitations of Claim 1 above, however is silent comprising: a first inductor connected between the first electrode and the electrode signal transceiver; and a second inductor connected between the second electrode and the electrode signal transceiver; and wherein: the first capacitor is connected between the first electrode and the power receiver; and the second capacitor is connected between the second electrode and the power receiver. 
Moon teaches a first inductor connected between the first electrode and the electrode signal transceiver; and a second inductor connected between the second electrode and the electrode signal transceiver; and wherein: the first capacitor is connected between the first electrode and the power receiver; and the second capacitor is connected between the second electrode and the power receiver. (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Moon with the wireless power reception apparatus of the combination of Hastings, Lee, and Guyon in order to efficiently power and control the wireless power reception apparatus.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. US 2006/0085041, in view of Lee et al. US 2019/0175902, in view of Guyon et al. US 2019/0167989, in view of Scheiner et al. US 2010/0191311.
Regarding Claim 12, the combination of Hastings, Lee, and Guyon teaches all of the limitations of Claim 1 above, however is silent regarding a first switch connected between the first electrode and the electrode signal transceiver; a second switch connected between the second electrode and the electrode signal transceiver; and a controller configured to: control the first switch and the second switch to be open in response to the first electrode and the second electrode receiving a high-frequency signal, and control the first switch and the second switch to be shorted in response to a low-frequency signal being applied to the first electrode and the second electrode.
Scheiner teaches a first switch connected between the first electrode and the electrode signal transceiver; a second switch connected between the second electrode and the electrode signal transceiver; and a controller configured to: control the first switch and the second switch to be open in response to the first electrode and the second electrode receiving a high-frequency signal, and control the first switch and the second switch to be shorted in response to a low-frequency signal being applied to the first electrode and the second electrode (refer to [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Scheiner with the wireless power reception apparatus of the combination of Hastings, Lee, and Guyon in order to efficiently power and control the wireless power reception apparatus.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. US 2006/0085041, in view of Lee et al. US 2019/0175902, in view of Guyon et al. US 2019/0167989, in view of Min et al. US 2016/0157769
Regarding Claim 18, the combination of Hastings, Lee, and Guyon teaches all of the limitations of Claim 1 above, however is silent regarding a controller configured to generate a response signal in response to a test signal received from a wireless power transmission apparatus, wherein a wireless power transmission apparatus is configured to determine whether impedance matching is performed based on the generated response signal, and wherein the controller is configured to receive a control signal generated based on a result of the determining by the wireless power transmission apparatus and to control the resonant capacitor based on the control signal.
Min teaches a controller configured to generate a response signal in response to a test signal received from a wireless power transmission apparatus, wherein a wireless power transmission apparatus is configured to determine whether impedance matching is performed based on the generated response signal, and wherein the controller is configured to receive a control signal generated based on a result of the determining by the wireless power transmission apparatus and to control the resonant capacitor based on the control signal, (refer to [0085]-[0086]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Min with the wireless power reception apparatus of the combination of Hastings, Lee, and Guyon in order to efficiently power and control the wireless power reception apparatus.
Regarding Claim 19, the combination of Hastings, Lee, and Guyon teaches all of the limitations of Claim 1 above, however is silent wherein whether impedance matching is performed is determined by a wireless power transmission apparatus based on a response signal generated in response to a test signal received from the wireless power transmission apparatus, and the first electrode and the second electrode are configured to receive a resonant frequency signal selected based on a result of the determining by the wireless power transmission apparatus.
Min teaches wherein whether impedance matching is performed is determined by a wireless power transmission apparatus based on a response signal generated in response to a test signal received from the wireless power transmission apparatus, and the first electrode and the second electrode are configured to receive a resonant frequency signal selected based on a result of the determining by the wireless power transmission apparatus (refer to [0085]-[0086]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Min with the wireless power reception apparatus of the combination of Hastings, Lee, and Guyon in order to efficiently power and control the wireless power reception apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
7 November 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836